       CASE 0:17-cr-00107-DWF-TNL Doc. 2084 Filed 03/29/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                          Criminal No. 17-107(21) (DWF/TLN)

                      Plaintiff,

 v.                                                                                ORDER

 Tanakron Patrath,

                      Defendant.


       The Court is in receipt of Defendant’s self-styled motion for the Court to direct the

Government to file a motion to reduce his sentence pursuant to Fed. R. Crim. P. 35(b).

(Doc. No. 2058 (“Motion”).) The United States of America (the “Government”)

opposes Defendant’s Motion. (Doc. No. 2080 (“Govt. Opp.”).)

       In May 2017, Defendant was charged by superseding indictment with conspiracy

to commit sex trafficking, conspiracy to commit money laundering, and related crimes.

(See Doc. No. 16.) Defendant was arrested on May 24, 2017 and has been incarcerated

since that time. (Doc. No. 1288.) In January and February 2018, Defendant proffered

with the government. (Doc. No. 2081, Exs. 2-3 (collectively “Proffers”).) Prior to

meeting with the Government, Defendant signed a “proffer letter” which outlined the

rules of his Proffers. (See id., Ex. 1 (“Proffer Letter”). The Proffer Letter expressly

stated that participation in the proffer interview did not entitle Defendant to a sentencing

reduction:

       Your client also understands and agrees that this debriefing agreement does
       not obligate the U.S. Attorney’s Office for the District of Minnesota to
         CASE 0:17-cr-00107-DWF-TNL Doc. 2084 Filed 03/29/21 Page 2 of 5




         enter into any future plea bargain with your client or to file any motion
         regarding cooperation provided by your client. Your client understands
         and agrees that the decision as to whether he has provided substantial
         assistance to law enforcement authorities is within the sole discretion of the
         U.S. Attorney’s Office for the District of Minnesota and that your client
         will not seek a departure from any applicable sentencing guidelines based
         upon substantial assistance to law enforcement without the consent of the
         U.S. Attorney’s Office for the District of Minnesota.

(Id. ¶ 5.)

         The Government asserts that the Proffers were not successful because Defendant

made false statements to law enforcement officers and minimized his own involvement in

the criminal activity.1 (Govt. Opp. at 2; see also Proffers.)

         On April 16, 2019, Defendant pleaded guilty to conspiracy to engage in money

laundering pursuant to a written plea agreement. (See Doc. Nos. 773, 775 (“Plea

Agr’t”).) The Plea Agr’t did not include a cooperation agreement with the Government.

(See Plea Agr’t.). On December 5, 2019, this Court sentenced Defendant to 168 months’

imprisonment to be followed by a 2-year term of supervised release.2 (Doc. Nos. 1571,

1593.)

         Defendant now asks the Court to direct the Government to file a Rule 35 motion to

reduce his sentence based on what asserts was “extensive substantial assistance.”

(Motion at 1.) He asserts that the Government did not comply with its promise to reduce




1
      Defendant later made a series of false statements to the Court. (See Doc.
Nos. 1268, 1269.)
2
       Defendant’s guidelines range was 235-240 months. (See Doc. NO. 1709
at 13-14.)


                                               2
       CASE 0:17-cr-00107-DWF-TNL Doc. 2084 Filed 03/29/21 Page 3 of 5




his sentence after “respond[ing] to all questions.” (Id. at 2.) He also asserts that he was

wrongfully sentenced for two Counts in the superseding indictment despite pleading

guilty to just one. (Id.)

       Rule 35(b) authorizes a district court to reduce a defendant’s sentence to reward

him for his substantial assistance only “[u]pon the government’s motion.”

Fed. R. Crim. P. 35(b). While the government has the power to file such a motion, it

does not have a duty to do so. Wade v. United States, 504 U.S. 181, 185 (1992). The

decision rests entirely in the prosecutor’s discretion, subject only to constitutional

limitations. (Id.)

       A district court may review the government’s refusal to make a substantial

assistance motion only if such refusal (1) was prompted by an unconstitutional motive,

such as the defendant’s race or religion; or (2) was not rationally related to a legitimate

government interest. United States v. Perez, 526 F.3d 1135, 1138 (8th Cir. 2008). A

defendant must make a substantial threshold showing of one of the permitted reasons

before a court may act. United States v. Marks, 244 F.3d 971, 975 (8th Cir. 2001).

“This threshold showing requires more than the presentation of evidence of substantial

assistance and general allegations of improper motive because we presume a prosecutor

has properly discharged her duties absent clear evidence to the contrary.” Perez, 536

F.3d at 1138.

       Even construing Defendant’s Motion liberally, the Court finds that Defendant fails

to show, or even allege, unconstitutional motive or bad faith. The closest he comes is to

assert that the Government broke an alleged promise to file a Rule 35 motion. Beyond


                                              3
       CASE 0:17-cr-00107-DWF-TNL Doc. 2084 Filed 03/29/21 Page 4 of 5




his bare assertion, Defendant offers no support for his allegation. Even if Defendant did

make a threshold showing of bad faith, the Court finds that his Motion would still fail

because the record refutes any allegation that the Government’s refusal to move for a

substantial assistance sentence reduction “was not rationally related to any legitimate

Government end” when he did not tell the truth and minimized his own involvement in

his offense conduct. Marks, 244 F.3d at 975.

       The Court understands that Defendant feels he was unfairly sentenced after

providing what he considered substantial assistance. As a threshold matter, the Court

observes that Defendant was sentenced for only the count to which he pleaded guilty to.

(See Doc. Nos. 1571, 1593, 1709.) The Court further notes that prior to his Proffers,

Defendant signed an agreement acknowledging that a decision regarding whether he

provided substantial assistance was solely within the discretion of the prosecutor and that

any information he provided did not obligate the Government to file any motion on his

behalf. (See Proffer Letter.) Here, the Government determined that Defendant’s

Proffers were unsuccessful because he was not truthful and because he minimized his

involvement in the criminal activity. This decision was entirely within its discretion.

Even if it were proper for the Court to intervene, the Court would decline to do so.

Accordingly, Defendant’s Motion is respectfully denied.

                                     ORDER

       Based upon the presentations and submissions of the parties, the Court having

carefully reviewed the entire procedural history and record in this matter, and the Court

being otherwise dully advised in the premises, IT IS HEREBY ORDERED that


                                             4
       CASE 0:17-cr-00107-DWF-TNL Doc. 2084 Filed 03/29/21 Page 5 of 5




Defendant Tanakron Patrath’s self-styled motion for the Court to direct the Government

to file a motion to reduce his sentence pursuant to Fed. R. Crim. P. 35(b) (Doc.

No. [2058]) is respectfully DENIED.


Dated: March 29, 20201                    s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                            5
